DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rinner (US 2014/0263939).
Regarding claim 1, Rinner discloses “a resilient housing (Figs. 44-50, ref.# 200) having a first end and a second end (Fig. 44, left & right side of case), the resilient housing comprising: retention features (Fig. 45, ref.# 2006); a body having a rear attachment surface (Fig. 45, back side) and a support surface (Fig. 45, front side shown in figure), the body also including first and second elongated walls and first and second end walls that cooperate to define the support surface (Fig.44, top and bottom side of case); and a coupling layer (Fig. 130, ref.# 221) disposed on the rear attachment surface of the body; and a data collection device (Fig. 1, ref.# 300: camera) disposed on the support surface of the body and operably coupled to the resilient housing via the retention features (paragraph 0120).”
Regarding claim 2, the limitation “wherein the data collection device is an imager configured to collect image data of an interior of said appliance” is not given patentable weight, since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claim apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 3, Rinner discloses “wherein the resilient housing further includes a plurality of reinforcement ribs (paragraph 0103) disposed along the support surface of the body.”
Regarding claim 4, Rinner discloses “wherein the retention features include a first retention feature and a second retention feature.[.]” (Fig. 45, ref.# 2006)
Regarding claim 5, Rinner discloses “wherein the first and second retention features are disposed on both the first end and the second end of the resilient housing.” (Fig. 45, ref.# 2006)
Regarding claim 6, Rinner discloses “wherein the first retention feature is disposed on the first end of the resilient housing and the second retention feature is disposed on the second end of the resilient housing.” Rinner
Regarding claim 7, Rinner discloses “wherein the body is configured to bend about a y-axis defined parallel to the first and second ends of the resilient housing.” (paragraphs 0134, 0168: flexible material)
Regarding claims 8 and 14, the limitation “wherein the resilient housing has a y-axis cross- sectional moment of inertia defined as lA-A,y=ƪz2dA and an x-axis cross-sectional moment of inertia defined as IB-B,x=ƪz2dA” is not further limiting.  A cross-sectional moment of inertia is a term to describe the capacity of a cross-section to resist bending.  It is always considered with respect to a reference axis such as X-X or Y-Y.
Regarding claim 9, Rinner discloses “a resilient housing (Figs. 44-50, ref.# 200) including a plurality of retention features (Fig. 45, ref.# 2006) and a body (Fig. 45, ref.# 2001) extending between the plurality of retention features, the body having a rear attachment surface (Fig. 45, back side) and a support surface (Fig. 45, front side) defined between the plurality of retention features; a data collection device (Fig. 1, ref.# 300: camera0 disposed on the support surface of the body and operably coupled to the body of the resilient housing via the plurality of retention features; and a coupling layer (Fig. 130, ref.# 221) disposed on the rear attachment surface of the body.”
Regarding claim 10, Rinner discloses “wherein the resilient housing includes a first end and a second end, and wherein the plurality of retention features are disposed on the first and second ends of the resilient housing.” (Fig. 45, ref.# 2006)
Regarding claim 11, Rinner discloses “wherein the body of the resilient housing includes a first end wall and a second end wall, and wherein the first end wall is disposed on the first end of the resilient housing between a first retention feature and a second retention feature.” (Fig. 44, top and bottom side of case)
Regarding claim 12, Rinner discloses “wherein the plurality of retention features includes a first retention feature and a second retention feature, and wherein the first retention feature is disposed on the first end of the resilient housing and the second retention feature is disposed on the second end of the resilient housing.” (Fig. 45, ref.# 2006)
Regarding claim 13, Rinner discloses “wherein the body includes a first elongated wall and a second elongated wall.” (Fig. 44, ref.# 2005)
Regarding claim 15, Rinner discloses “a plurality of retention features (Fig. 45, ref.# 2006); a body extending between the plurality of retention features and having a first end and a second end (Fig. 44, left & right side of case), the body including: a support surface (Fig. 45, front of side shown in figure) defined between the plurality of retention features by elongated walls and end walls (See Fig. 45); and a rear attachment surface (Fig. 45, back side); and a coupling layer (Fig. 130, ref.# 221) disposed on the rear attachment surface of the body.”
Regarding claim 17, Rinner discloses “a plurality of reinforcement ribs disposed along a length of the support surface.” (paragraph 0103)
Regarding claim 18, Rinner discloses “wherein the plurality of retention features and the end walls of the body are configured to resist bending of the body about an x-axis that is defined perpendicular to the end walls.” (paragraph 0103)
Regarding claim 19, Rinner discloses “wherein the body is configured to bend about a y-axis defined parallel to the end walls of the body. “ (paragraphs 0134, 0168: flexible material)
Regarding claim 20, Rinner discloses “wherein the end walls of the body have a thickness that is greater than a thickness of the elongated walls of the body.” (Fig. 44 – shows different wall thickness)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rinner (US 2014/0263939) in view of Lee, et al. (US 2015/0070575).
Regarding claim 16, Rinner discloses all the structure set forth in the claim except “wherein the coupling layer includes a micro-suction adhesive having a plurality of nano-cavities.”  However, the use of micro-suction adhesive to on the back side of a camera or camera case was well known the art prior to the effective filing date of the claimed invention as taught by Lee (See paragraphs 0010, 0011, 0041).  Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Rinner by using a micro-suction adhesive in order to enable temporary, repeatable, stick-on mounting to surfaces and to eliminate the need to hold and operate the camera with mounting fixture as taught by Lee in paragraph 0010.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gorgees (US 2021/0218934) and Guzek (US 10/461,795) teach attaching a camera to a surface.
Wilder, et al. (US 2020/0059546), Wen, et a. (US 10,030,806), Lu, et al. (US 9,969,450), Kim, et al. (US D798,285), Kim (US D791,757), Rayner (US 2014/0217862), Ferber, et al. (US 2014/0035511), Rayner (US 2014/0028243), Mongan, et al. (US 8,204,561), Hung (US 2011/0095033) and Kim (US 10,112,765) teach a “resilient housing having a first end and a second end, the resilient housing comprising: retention features; a body having a rear attachment surface and a support surface, the body also including first and second elongated walls and first and second end walls that cooperate to define the support surface”.
Holder (US 2018/0131794) and Biancamono, et al. (US 2014/0378193) teach a coupling layer that includes a micro-suction adhesive.
Sumihiro, et al. (US 2016/0033194), Marutani, et al. (US 2015/0211783) and Kavounas (US 2006/0096303) teach a camera inside a refrigerator.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118. The examiner can normally be reached 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
August 30, 2022